DETAILED ACTION

Claim Objections
Claim 1 is objected to because of the following informalities:  In line 2, “the vehicle” should be changed to --a vehicle--.  In line 6, “52” should be changed to --50--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 9, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schneider et al. (US 2005/0070414 A1). Schneider discloses a vehicle occupant restraint system comprising an airbag module 10 arranged beneath a roof liner 22 (paragraph 0072) of a vehicle 12 in the area of a sun visor 16 (paragraphs 0010 and 0067), the airbag module including an airbag 60 and an inflator 58 which upon activation supplies filling gas for the airbag, wherein prior to activation the airbag is folded to form an airbag package, the airbag package comprising a main package and a connecting portion, wherein the main package includes a restraint part of the airbag constituting a major part of the airbag volume, wherein the connecting portion comprises a neck (said neck including a “throat” (e.g., 62, 262, 362, 462, 562, 662, 762, 862, 962, 1062, 1162, 1262, 1362, 1462, 1562, 1662, 1762, 1862, 1962, 2062, 2162, 2262)) of the airbag which connects the restraint part to the inflator, and wherein the restraint part is folded differently from the neck (Figs. 4 and 6). The neck is folded into one to three zigzag folds (see, for example, Figs. 4F and 4G). In the unfolded and inflated airbag the .
Claim Rejections - 35 USC § 103
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. (US 2005/0070414 A1). Schneider teaches the limitations of claim 1, as explained above. Schneider does not recite a length of the stretched connecting portion. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to make a connecting portion as taught by Schneider such that the stretched connecting portion has a length of from about 5 cm to 50 cm so that the connecting portion can span a distance greater than the front-rear length of the airbag module such that the restraint part is completely ejected from the airbag module before it is inflated, and the system functions as intended (Fig. 3). Furthermore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to make a connecting portion .
Claims 1-7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Peyre et al. (US 2017/0174173 A1) in view of Peyre et al. (US 2017/0043738 A1). Peyre ‘173 teaches a vehicle occupant restraint system comprising an airbag module arranged beneath a roof liner (paragraph 0035) of a vehicle, the airbag module including an airbag 10 and an inflator 28 which upon activation supplies filling gas for the airbag, wherein prior to activation the airbag is folded to form an airbag package, the airbag package comprising a main package and a connecting portion (Fig. 1), wherein the main package includes a restraint part of the airbag constituting a major part of the airbag volume, wherein the connecting portion comprises a neck (11 and a relatively narrow portion of the airbag that is shown above the injection orifice 11 in Fig. 2a) of the airbag which connects the restraint part to the inflator, and wherein the restraint part is folded differently from the neck (Fig. 1). The neck is folded into one to three zigzag folds (Fig. 1). In the unfolded and inflated airbag the neck is narrower, when viewed in the transverse vehicle direction, than the restraint part (Fig. 2a). In the longitudinal direction of .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Peyre et al. (US 2017/0174173 A1) in view of Peyre et al. (US 2017/0043738 A1) as applied to claim 1 above, and further in view of Aghababai (DE 102014005827 A1). Neither Peyre ‘173 nor Peyre ‘738 teaches a tether. Aghababai teaches an airbag that includes a first free end (i.e., a lower, rear end) delimiting a restraint part, wherein prior to activation the first free end is fixed in the area of an inflator (paragraphs 0015 and 0035 of the English translation) via a tether 24 having a weakened zone 28. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide a tether as taught by Aghababai between the first free end and the airbag module of Peyre ‘173 in order to help hold the first free end in the area of the inflation end in the first period of deployment to help ensure that the airbag operates as intended (i.e., “in the activated state first the guiding portion 13 is deployed along the windscreen 60” (paragraph 0059 of Peyre ‘173) before the inner leg is filled). For an invention based on such a combination, the tether would remain intact at least until the neck is completely filled with gas.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Peyre et al. (US 2017/0174173 A1) in view of Peyre et al. (US 2017/0043738 A1) as applied to claim 1 above, Schneider et al. (US 2005/0070414 A1). Neither Peyre ‘173 nor Peyre ‘738 teaches an airbag folded as set forth in claim 12. Schneider teaches an airbag that is folded to form an airbag package, wherein a restraint part is folded so that a first free end (e.g., 1264a, 1364a) of the restraint part is positioned proximate an inflation end of the airbag configured to receive inflation fluid from an inflator 58, the folded restraint part being rolled up toward a neck (e.g., at 1296, 1396). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use a folding pattern as taught by Schneider for an airbag based on a combination of the teachings of Peyre ‘173 and Peyre ‘738, as set forth above, in order to similarly form the airbag into a compact package for storage. MPEP §2143(I)(A and B).
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Peyre et al. (US 2017/0174173 A1), Peyre et al. (US 2017/0043738 A1) and Schneider et al. (US 2005/0070414 A1) as applied to claim 12 above, and further in view of Aghababai (DE 102014005827 A1). In Peyre ‘173, the restraint part when folded is generally U-shaped and comprises an inner leg and an outer leg, wherein the inner leg is configured to inflate and deploy along a windshield 60, and the outer leg is configured to inflate and deploy along an instrument panel (Figs. 4e and 4f). Neither Peyre ‘173, Peyre ‘738 nor Schneider teaches a tether. Aghababai teaches a tether 24 that connects a first free end (i.e., a lower, rear end) of a restraint part to an inflation end of an airbag, the tether being configured to release the connection of the first free end to the inflation end to allow the restraint part to unfold after unrolling. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide a tether as taught by Aghababai between . 	
Response to Arguments
Applicant’s arguments filed on November 3, 2021 with respect to the rejections set forth in the Office action filed on August 5, 2021 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made, as set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH J FRISBY whose telephone number is (571)270-7802. The examiner can normally be reached M-F 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan K Ng can be reached on (571)270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.